Citation Nr: 0609729	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right great toe, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for a right leg 
condition as secondary to service-connected residuals of a 
fractured right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service-connected residuals 
of a fractured right great toe and secondary service 
connection for a right leg condition.  


FINDINGS OF FACT

1.  Residuals of fracture of the right great toe with 
traumatic arthritis and laceration and scarring are 
productive of no more than moderately severe impairment.

2.  A right leg condition is not etiologically or casually 
related to the veteran's service-connected residuals of a 
fractured right great toe nor is it aggravated by the right 
great toe disorder.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
residuals of fracture of the right great toe with traumatic 
arthritis and laceration and scarring have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2005).

2.  A right leg condition is not proximately due to or the 
result of the service-connected residuals of a fractured 
right great toe.  38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. 
§ 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in September 2002 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, the March 2004 statement of the case (SOC) and the 
September 2004 VCAA letter informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, SOC and the VCAA 
letter informed him why the evidence on file was insufficient 
to grant the claims; what evidence the record revealed; what 
VA was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letter specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for secondary service connection for a right leg 
condition, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. As 
to the veteran's claim for an increased disability rating for 
his service connected right great toe disorder while he was 
not provided with initial notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal in a letter, the Board 
finds that these defects were for the most part cured by the 
SOC.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records and VA treatment records, as well as several 
VA examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Merits of the Claims

Increased Rating for the Right Great Toe.

The service medical records show that the veteran injured his 
right great toe when a "pelican bar" fell on it while 
working on a ship.

In April 1976 he received service-connection for residuals of 
fracture for residuals of a fracture of the right great toe 
with lacerations and scarring.  He was assigned a 10 percent 
rating disability rating pursuant to 38 C.F.R. § 4.71a 
Diagnostic Code 5284, effective from February 1975.  The 
disability evaluation was increased to 20 percent, effective 
from August 1999, by a January 2000 RO rating decision. 

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

It is an established doctrine of the United States Court of 
Appeals for Veterans Claims (Court) that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use and flare-ups, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2003)

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

As noted above, the RO has assigned a 20 percent rating for 
the veteran's service-connected residuals of a fractured 
right great toe with lacerations, scarring, and traumatic 
arthritis under Diagnostic Code 5284.

Diagnostic Code 5284 provides for other foot injuries. A 
maximum 30 percent evaluation is provided for severe foot 
injury. For a moderately severe foot injury, a 20 percent 
evaluation is provided. For moderate foot injury, a 10 
percent evaluation is provided.

Thus, in order to obtain an increased evaluation for the 
service connected right great toe disorder under Diagnostic 
Code 5284 severe foot injury must be demonstrated by the 
evidence of record.

Here the evidence reflects that when examined by VA in 
October 1999 the veteran complained of constant pain in the 
right great toe, with flare-ups, and limping. Physical 
examination revealed 2+ edema in the big toe, tenderness in 
the metatarsal phalangeal joint, and limited range of motion 
with dorsiflexion to 3 degrees and plantar flexion to 7 
degrees. X-rays of the right great toe at that time showed 
normal soft tissue and some narrowing of the interphalangeal 
joint.

VA outpatient treatment compiled thereafter reflect 
evaluation and treatment for complaints of right foot pain , 
noted in August 2001, to be localized under the metatarsal 
head, mostly two and three and caused mostly by walking and 
weight bearing.  Examination at that time showed a transverse 
plan foot and flat foot deformity with tenderness under the 
metatarsal heads with no other specific findings and 
specifically no sign's of a Morton's neuroma.  The examiner 
noted that the veteran had been prescribed insoles and 
advised him to use nothing else since he has a practically 
normal foot.  

A VA orthopedic consultation in September 2002 noted that the 
veteran presented with complaints of right foot pain.  
Examination of the foot showed that it was somewhat flat with 
a weak transverse foot arch and stiff great toe.  The 
stiffness was noted to be in the interphalangeal joint.  The 
veteran had normal sensation.

A VA examiner in September 2002 noted that the veteran's 
right foot looked perfectly normal.  The toes were well 
aligned and there were no deformities, exostosis, or 
swelling.  Mild tenderness was noted over the anterior 
transverse metatarsal arch, particularly with the first, 
second, and third toes.  A possible puncture scar was noted 
on the lateral aspect of the base of the right great toe, 
otherwise no significant soft tissue or skin damage was 
shown.  

VA clinical notes compiled thereafter and of record are 
essentially consistent with the clinical findings noted 
above. 

After reviewing the evidence the Board finds that the 
service-connected right great toe condition is primarily 
manifested by complaints of pain and clinical findings of 
tenderness and occasional stiffness.  The Board acknowledges 
that there is stiffening and a finding of limited motion of 
the right great toe on VA examination in October 1999, but in 
the Board's opinion, and taking any functional loss due to 
the veteran's right foot pain into consideration, the 
veteran's right foot disability is more consistent with the 
criteria for a moderately severe foot injury than that for a 
severe foot injury.  Here, we find it significant that the 
veteran has not evidenced any abnormal gait attributed to the 
right great toe on VA examination and his foot has been 
described by VA examiners on several occasions to have a 
normal appearance.

In sum, the Board finds that the current findings, to include 
any functional impairment due to pain as set forth in the 
Deluca case, are adequately reflected in the current 20 
percent rating in effect, which does contemplate moderately 
severe impairment.

The Board also finds that the record presents no basis for 
assignment of any additional compensable evaluation for 
scarring. Although the record documents the presence of a 
puncture scar on the base of the right great toe, the record 
does not contain competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability, related to the scar. The evidence does not 
reflect that the scar is swollen or tender. Additionally, 
there is no indication that the scar is otherwise 
symptomatic. As such, a separate rating for a puncture scar 
is not warranted. See Chelte v. Brown, 10 Vet. App. 268, 271-
2 (1997) (an asymptomatic scar does not constitute a current 
disability).

Secondary service connection for a right leg disorder

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected right great toe 
disorder and any current right leg condition.  The record 
before the Board contains a VA medical opinions addressing 
this question.  A VA examiner in September 2002 noted that 
the veteran stated that he has right leg pain around the 
knees and the calves of his right leg, which the veteran 
attributed to his service-connected right great toe.  
However, following an examination of the veteran, the 
examiner opined that the veteran's right leg problems are 
unrelated to the service-connected right great toe injury.  
Medical opinion to the contrary is not of record.

The only evidence supportive of the veteran's claim consists 
of his statements. There is no indication, however, that he 
is qualified through education, training or experience to 
offer medical opinions; his statements as to medical 
causation therefore do not constitute competent medical 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2005).

Considering all the evidence of record, the Board also finds 
that the preponderance of the evidence is against granting 
entitlement to secondary service connection for a right leg 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased evaluation for residuals of a fractured right 
great toe is denied.

Service connection for a right leg condition as secondary to 
service-connected residuals of a fractured right great toe is 
denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


